Citation Nr: 0603426	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for eczema of both 
hands, arms, and elbows, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1984 to 
June 1989.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of February 2002 and July 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a May 2004, the Board remanded the veteran's claims to the 
RO for additional development.  Following further development 
of the record, the RO continued its denial of the veteran's 
claims and returned these matters to the Board.  

(A review of the veteran's Vocational Rehabilitation file 
reflects that in a June 2002 determination, the RO denied the 
veteran's application for Vocational Rehabilitation and 
Employment services.  In November 2002, the veteran filed a 
notice of disagreement (NOD).  The Board notes that the RO 
has not issued a statement of the case (SOC) in response to 
the veteran's NOD.  Consequently, the Board does not have 
jurisdiction to review the issue.  See 38 C.F.R. §§ 20.200, 
20.202 (2005).  Nevertheless, the issue will be remanded with 
instructions to issue an SOC.  

Additionally, in an October 2004 VA Form 21-4138 (Statement 
in Support of Claim), the veteran noted that he was filing an 
NOD with a VA Medical Center (VAMC) letter that apparently 
denied a claim for reimbursement of medical expenses incurred 
at a non-VA medical facility.  The veteran's medical 
administration service folder is not in the Board's 
possession.  As such, it is not clear whether this NOD was 
ever filed with the VAMC or, if so, whether the VAMC has 
responded.  This matter is referred to the RO to follow up 
with the VAMC and determine if any further action needs to be 
taken with regards to the veteran's NOD.  




REMAND

With regard to the veteran's service-connected eczema of both 
hands, arms, and elbows (skin disability), a review of the 
medical evidence reflects clinical findings of scaling, 
exfoliation, lesions, and crusting associated with the 
veteran's palms and knuckles.  There have also been findings 
of dry, scaling lesions on both elbows and below the left 
knee.  Additionally, findings of eczematous plaques, 
lichenification and fissuring have been noted, but there have 
been no findings of ulcerations or systemic or nervous 
manifestations associated with the skin disability.  
Photographs of the veteran's hands reflect the above noted 
findings.  Diagnoses have been for psoriasis, eczema, and 
eczematous dermatitis.  

The Board notes that during the course of the veteran's 
appeal, effective August 30, 2002, the regulations pertinent 
to the rating of skin disorders were revised.  The veteran is 
currently in receipt of a 30 percent rating under diagnostic 
code 7806.  Under the revised regulations, to warrant the 
next higher rating, to 60 percent (the highest rating 
available under diagnostic code 7806), the veteran's skin 
disability must affect more than 40 percent of the entire 
body or more than 40 percent of exposed areas, or; require 
during a twelve-month period constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).  

In this case, the medical evidence, while reflecting the use 
of topical corticosteroids such as clobetasol propionate and 
Temovate, does not otherwise reflect constant or near 
constant systemic therapy.  Additionally, the veteran's skin 
disability has been reported as affecting about 4 percent of 
his entire body.  However, in neither a report of a March 
2003 VA examination nor a report of an October 2004 VA 
examination, or any clinical records, does an examiner 
address whether the service-connected skin disability affects 
more than 40 percent of exposed areas of the veteran's body.  
Likewise, it is not readily apparent to the Board whether the 
veteran's skin disability actually does or does not encompass 
more than 40 percent of exposed areas.  As such, any finding 
by the Board at this juncture would be purely speculative.  
The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
see also Smith v. Brown, 8 Vet. App. 546, 553 (1996) (The 
Board is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.)  

Hence, in light of the above, the Board finds that an 
additional VA examination would be helpful in resolving the 
claim for an increased rating on appeal.  Under these 
circumstances, the RO should arrange for the veteran to 
undergo a VA dermatological examination for the purpose of 
clarifying the extent and severity of the veteran's service-
connected skin disability.  (The veteran is advised that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the claim.  See 38 C.F.R. 
§ 3.655(b)(2005).)  

Additionally, because any increase in the disability rating 
for the veteran's service-connected skin disability could 
affect his claim for a TDIU, the Board finds that the claim 
for an increased rating is inextricably intertwined with the 
claim on appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As resolution of the 
claim for an increased rating could well impact the claim on 
appeal for a TDIU rating, the issues should be considered 
together.  Hence, it follows that, any Board action on the 
TDIU claim would, at this juncture, be premature.  

Furthermore, with respect to the TDIU issue, the Board is 
aware of the veteran's contention that he is unable to 
sustain gainful employment due to the severity of his 
service-connected skin disability.  In the above-noted report 
of a March 2003 VA examination, the examiner opined that the 
veteran had some impairment of occupational functioning due 
to his hands.  Subsequently, in the report of an October 2004 
VA examination, the examiner concluded that the veteran was 
more likely than not unable to sustain gainful employment 
secondary to his service-connected skin condition.  While 
neither examiner provided specific rationale or reason for 
his opinion, the Board notes that the opinions are based, in 
part, on a review of the claims files and the evidence 
therein.  In this respect, an April 2002 dermatological 
treatment record notes that the veteran was unable to use his 
hands to perform any type of manual duties that involved 
carrying or any type of repeated friction to the hands.  

Here, however, the most recent VA clinical records, which 
were received following the above-noted VA examinations, 
reflect a December 2004 clinic note in which it was reported 
that recent symptoms associated with the veteran's skin 
disability were attributable to a large amount of manual 
labor for home repairs.  A subsequent January 2005 clinic 
note reflects the veteran as doing well overall on Humira and 
that he "[continues] to bang up the hands a lot due to need 
[sic] renovate home."  In light of these most recent 
reported findings and the apparent ability of the veteran to 
use his hands in construction, the Board believes an 
additional medical opinion with regard to the veteran's 
employability should also be obtained.  The medical opinion 
should address the question of whether the veteran's service-
connected skin disability renders him unable to sustain 
gainful employment.  See 38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Finally, as noted in the Introduction above, in November 
2002, the veteran filed an NOD with the denial of his 
application for Vocational Rehabilitation and Employment 
services.  By filing an NOD, the veteran has initiated 
appellate review of that claim.  The next step in the 
appellate process is for the RO to issue to the veteran an 
SOC summarizing the evidence relevant to that issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claim for Vocational Rehabilitative and 
Employment services must be remanded to the RO for the 
issuance of an SOC as to that issue.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for Vocational Rehabilitative 
and Employment services.  The veteran and 
his representative should be given an 
opportunity to appeal.  The veteran and 
his representative are hereby reminded 
that appellate consideration of this 
claim may be obtained only if a timely 
appeal is perfected after an SOC is 
issued.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record with respect to the 
claims on appeal.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA dermatological 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.  All 
necessary tests and studies should be 
accomplished (to include photographs of 
those areas of the veteran's body 
affected by his skin disability) and all 
clinical findings should be reported in 
detail.  

The examiner must render specific 
findings with respect to whether the 
veteran's skin disability affects more 
than 40 percent of the entire body or 
more than 40 percent of exposed areas, 
or; requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
twelve-month period.  

The examiner should also be asked, 
following his/her review of the claims 
file (in particular, the opinions of 
those VA examiners in March 2003 and 
October 2004; along with findings 
reported in the above-noted VA clinical 
records dated in December 2004 and 
January 2005), to offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected skin disability prevents the 
veteran from obtaining or maintaining 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.  

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for a 
rating higher than 30 percent for eczema 
of both hands, arms, and elbows, as well 
as the claim for a TDIU in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

